THIRTEENTH AMENDMENT TO THIRD AMENDED AND RESTATED
MASTER CREDIT FACILITY AGREEMENT
(MAA I)


THIS THIRTEENTH AMENDMENT TO THIRD AMENDED AND RESTATED MASTER CREDIT FACILITY
AGREEMENT (the “Amendment”) is effective as of the 30th day of January, 2008, by
and among (i) (a) MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee
corporation (the “REIT”), (b) MID-AMERICA APARTMENTS, L.P., a Tennessee limited
partnership (“OP”) (the REIT and OP being collectively referred to as
“Borrower”); and (ii) PRUDENTIAL MULTIFAMILY MORTGAGE, INC., a Delaware
corporation (“Lender”).
 
                                                         RECITALS
 
A.           Borrower and Lender are parties to that certain Amended and
Restated Master Credit Facility Agreement dated as of the 22nd day of August,
2002, by and between Borrower and Lender, which was amended and restated
pursuant to that certain Second Amended and Restated Master Credit Facility
Agreement dated as of December 10, 2003, which has been further amended and
restated pursuant to that certain Third Amended and Restated Master Credit
Facility Agreement dated as of March 30, 2004, which has been further amended
pursuant to that certain:  First Amendment to Third Amended and Restated Master
Credit Facility Agreement dated as of March 31, 2004, Second Amendment to Third
Amended and Restated Master Credit Facility Agreement dated as of August 3,
2004, Third Amendment to Third Amended and Restated Master Credit Facility
Agreement dated as of December 1, 2004, Fourth Amendment to Third Amended and
Restated Master Credit Facility Agreement dated as of March 31, 2005, Fifth
Amendment to Third Amended and Restated Master Credit Facility Agreement dated
as of September 23, 2005, Sixth Amendment to Third Amended and Restated Master
Credit Facility Agreement dated as of February 22, 2006, Seventh Amendment to
Third Amended and Restated Master Credit Facility Agreement dated as of March
30, 2006, Eighth Amendment to Third Amended and Restated Master Credit Facility
Agreement dated as of December 1, 2006, Ninth Amendment to Third Amended and
Restated Master Credit Facility Agreement dated as of December 28, 2006, Tenth
Amendment to Third Amended and Restated Master Credit Facility Agreement dated
as of February 15, 2007, Eleventh Amendment to Third Amended and Restated Master
Credit Facility Agreement dated as of July 1, 2007, and Twelfth Amendment to
Third Amended and Restated Master Credit Facility Agreement dated as of
September 1, 2007  (as amended, modified or restated from time to time, the
“Master Agreement”).
 
B.           All of the Lender's right, title and interest in the Master
Agreement and the Loan Documents executed in connection with the Master
Agreement or the transactions contemplated by the Master Agreement have been
assigned to Fannie Mae pursuant to that certain Assignment of Collateral
Agreements and Other Loan Documents, dated as of August 22, 2002 and that
certain Assignment of Collateral Agreements and Other Loan Documents, dated as
of December 10, 2003 and that certain Assignment of Collateral Agreement and
Other Loan Documents dated as of March 31, 2004 (collectively, the
“Assignment”).  Fannie Mae has not assumed any of the obligations of the Lender
under the Master Agreement or the Loan Documents as a result of the
Assignment.  Fannie Mae has designated the Lender as the servicer of the Loans
contemplated by the Master Agreement. Lender is entering into this Amendment in
its capacity as servicer of the loan set forth in the Master Agreement.
 
C.           Borrower and Lender are executing this Amendment pursuant to the
Master Agreement to reflect (i) the extension of the Variable Facility
Termination Date under the Other Credit Agreement as reflected on Schedule I to
the Master Agreement attached hereto and (ii) the pledge of additional Approved
Swaps as reflected on Schedule II to the Master Agreement attached hereto.
 
           NOW, THEREFORE, the parties hereto, in consideration of the mutual
promises and agreements contained in this Amendment and the Master Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, hereby agree as follows:
 
Section 1. Schedule I.  Pursuant to that certain Eighteenth Amendment to Second
Amended and Restated Master Credit Facility Agreement dated as of even date
herewith, Borrower and Lender have agreed to extend the Variable Facility
Termination Date under the Other Credit Agreement.  Accordingly, Schedule I is
hereby deleted in its entirety and replaced with the Schedule I attached to this
Amendment.
 
Section 2. Schedule II.  Schedule II is hereby deleted in its entirety and
replaced with the Schedule II attached to this Amendment.
 
Section 3. Capitalized Terms.  All capitalized terms used in this Amendment
which are not specifically defined herein shall have the respective meanings set
forth in the Master Agreement.


Section 4. Reaffirmation.  The Borrower hereby reaffirms its obligations under
the Master Agreement.
 
Section 5. Full Force and Effect.  Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.
 
Section 6. Counterparts.  This Amendment may be executed in counterparts by the
parties hereto, and each such counterpart shall be considered an original and
all such counterparts shall constitute one and the same instrument.
 
[Signatures follow on next page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
 
BORROWER:


MID-AMERICA APARTMENT COMMUNITIES,
INC., a Tennessee corporation






By:  /s/ Al Campbell
Name:  Al Campbell
Title:  Executive Vice President and Treasurer




MID-AMERICA APARTMENTS, L.P.,
a Tennessee limited partnership


By:  Mid-America Apartment Communities, Inc.,
a Tennessee corporation, its general partner






By: /s/ Al Campbell
            Name:  Al Campbell
            Title:  Executive Vice President and Treasurer




[Signatures continue on next page]

 
 

--------------------------------------------------------------------------------

 


 
LENDER:


PRUDENTIAL MULTIFAMILY MORTGAGE INC., aDelaware corporation
 
By: /s/ Sharon D. Callahan
Name:                      Sharon D. Callahan
Title:                      Vice President

